BATCHELDER, Circuit Judge,
dissenting.
Because I conclude that the challenged provisions of the Medicaid statute do not create rights enforceable in a private action by the Woods, I respectfully dissent.
Before addressing my main concern with the majority’s holding, I must point out that I disagree with the majority’s interpretation of the scope of our review on an interlocutory appeal. The majority states:
The only issue certified for interlocutory appeal is whether the relevant statutes give rise to rights that are enforceable under § 1983. The parties have also briefed the issues of Randy and Diane Woods’ standing to bring this suit, and the court’s refusal to dismiss Plaintiffs’ various due process claims on the pleadings. These questions were not certified for appeal, and we decline to address them at this time.
Slip. Op. at 604 (footnotes omitted). While this court can, if it chooses, decline to address issues of secondary relevance on an interlocutory appeal, it clearly has the power to address all the issues raised in the case below. In Easley v. Pettibone Mich. Corp., 990 F.2d 905, 912 (6th Cir.1993), this court noted: “ ‘we recognize that even those issues not properly certified [pursuant to § 1292(b)] are subject to our discretionary power of review ....’” (quoting Pinney Dock & Transp. Co. v. Penn Cent. Corp., 838 F.2d 1445, 1455 (6th Cir.), cert. denied, 488 U.S. 880, 109 S.Ct. 196, 102 L.Ed.2d 166 (1988)). The Seventh Circuit succinctly *613summed up the rule governing review of interlocutory appeals in Edwardsville Natl. Bank and Trust Co. v. Manon Labs. Inc., 808 F.2d 648, 650-661 (7th Cir.1987), in which that court held:
The statute [§ 1292(b) ] refers to certifying an “order” for interlocutory appeal. It is not a method of certifying questions. The question is the reason for the interlocutory appeal, but the thing under review is the order. [Citations omitted]. Were things otherwise, there would be substantial risk of producing an advisory opinion.
See also Walsh v. Ford Motor Co., 807 F.2d 1000, 1002 n. 2 (D.C.Cir.1986) (“Section 1292(b) ... appeal is from an order of the district court, not from the particular question that the district court found controlling”), cert. denied, 482 U.S. 915, 107 S.Ct. 3188, 96 L.Ed.2d 677 (1987) (emphasis in original). Thus, this court may address any issue raised by the parties below if it is of importance in resolving the appeal.1
I now come to my main concern with the majority’s decision; that is, the majority’s determination that the sections of the Medicaid Act relied upon by the Woods create private rights of action. I note that this is all the majority determined; that various sections of the Medicaid statute confer a § 1983 private right of action upon home-care Medicaid recipients, and not that, under the provisions of the Medicaid Act upon which they rely, the Woods have stated a cause of action for which relief can be granted. While this action is an interlocutory appeal from a denial of a motion to dismiss, which is not usually appealable, the fact of the matter is that one of the main reasons for permitting interlocutory appeals is to “materially advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). And, a decisive determination that the Woods have failed to state a claim upon which relief can be granted would clearly serve this purpose.
As noted in the discussion above, when this court reviews an interlocutory appeal, the entire order is open to us. In fact, were this not the case, there is a real possibility that advisory opinions would be issued; that is, opinions that only deal in the abstract with the specific question of law certified by the district court and that do not materially advance the resolution of the controversy. See Church of Scientology of Hawaii v. United States, 485 F.2d 313, 314 (9th Cir.1973) (“the court does not render advisory opinions or decide abstract propositions”); Minnesota v. United States Steel Corp., 438 F.2d 1380, 1384 (8th Cir.1971) (“The legal questions should not be considered in the abstract. There must be precision in proof of fact worthy to serve as the premises essential to balance and weigh the legal issues involved.”).
I find disturbing the majority’s total silence on the issue of whether the Medicaid Act grants a private right of action to these plaintiffs, the Woods, such that they have stated a claim for which relief can be granted. I would hold that it does not. By their silence, the majority appears to adopt the position that if the Medicaid Act creates any private rights of action, then the Woods should be permitted to proceed with their case regardless of whether the right they are *614seeking to vindicate is one that can be implied from the language of the Act. This is a position I cannot join.
In essence, what the plaintiffs seek in this case is a judicial determination that their son is not receiving the amount of home-care to which they believe he is entitled. This is the Woods’ primary contention, and all of their other claims are little more than a footnote to it. It is apparently the Woods’ position that they are the appropriate party to make the determination as to how much care Evan is entitled to under the waiver program. However, nothing in the language of the relevant provisions of the Medicaid Act supports this position. What the language of the Act does specifically provide is that
[t]he Secretary may by waiver provide that a State plan approved under this subchap-ter may include as ‘medical assistance’ under such plan payment for part or all of the cost of home or community-based services ... approved by the Secretary which are provided pursuant to a written plan of care to individuals with respect to whom there has been a determination that but for the provision of such services the individuals would require the level of care provided in a hospital or a nursing or intermediate care facility....
42 U.S.C. § 1396n(c)(l) (emphasis added).
The language of this section specifically permits the state to provide for part or all of the cost of home or community-based services; I find no provision of the code or regulations that requires the state to defer to the demands of the particular recipient in determining how much care the state will provide pursuant to the plan. Any other reading renders the “part or all” language of the statute nugatory, as it is a fair bet that every potential recipient of the waiver program who does not receive the number of hours of home-based care to which she feels entitled will bring a private suit to compel the state to comply with her demands.
I do not take issue with the majority’s analysis of the Suter decision, or their determination that Suter can be harmonized with Wilder. I do however disagree about the side of the Wilder/Suter fence on which the claims made by the plaintiffs fall. It seems to me that, simply put, the issue in this case is whether the Woods can state a claim under the relevant provisions of the Act which would allow them to compel the state to provide a greater number of hours of home-care. In Suter v. Artist M., — U.S.-, 112 S.Ct. 1360, 118 L.Ed.2d 1 (1992), the Supreme Court determined that provisions of the Adoption Assistance and Child Welfare Act do not create privately enforceable rights. The Suter court noted that the Adoption Act mandated that “[i]n order for a State to be eligible for payments under this part, it shall have a plan approved by the Secretary.” The Court held the effect of this language was that “the Act does place a requirement on the States, but that requirement only goes so far as to ensure that the State have a plan approved by the Secretary which contains the 16 listed features.” Su-ter, — U.S. at -, 112 S.Ct. at 1367. Similarly, in the ease before us now, 42 U.S.C. § 1396n(c)(2) reads: “A waiver shall not be granted under this subsection unless the State provides assurances satisfactory to the Secretary that” various safeguards are provided and assurances are made. (Emphasis added). I concede that if the state had made no assurances whatsoever to the Secretary, a hypothetical plaintiff would have the right to file suit to force the state to make such assurances. However, once such assurances are made, it is the Secretary’s duty, and not the right of a private party, to determine whether the assurances and safeguards are adequate. It seems to me that the “assurances” that the state must provide are no less fuzzy or amorphous than the “reasonable efforts” held not to create a private right of action in Suter.
In short, I would hold that the provisions of the Medicaid statute relied upon by the Woods do not, under these facts, create a claim for which relief can be granted. I would reverse the district court and remand with instructions to dismiss for failure to state a claim for which relief can be granted.

. This principle can have no better illustration than the majority's declining to address the issue of standing. It is hornbook law that
Standing is a threshold inquiry that a court must consider prior to addressing the merits of an appeal. T.H.E. Ins. Co. v. Naghtin, 916 F.2d 1082, 1085 (6th Cir. 1990); Jaimes v. Toledo Metropolitan Housing Auth., 758 F.2d 1086, 1092 (6th Cir.1985) ("Even if no party to this appeal has raised the issue of standing, this court can and must address the issue on its own motion”). Article III of the United States Constitution requires that federal jurisdiction be limited to “cases” or "controversies." One aspect of that limitation is standing....
United States v. Van, 931 F.2d 384, 387 (6th Cir.1991). Therefore, this court not only can, but must address the issue of standing on an interlocutory appeal. It would make little sense to address only the specific question certified for appeal if the litigants lacked standing in the first instance. In this case, the defendants assert that the plaintiffs lack standing. The district court rejected this claim and found that the Woods do have standing. The resolution of this issue requires a more direct determination than that provided in footnote 12 of the majority's opinion. Having said this, I note that if the Act did in fact provide a cause of action to the Woods, I would have no disagreement with the district court's holding that the Woods have standing to bring this action on behalf of their son Evan.